Exhibit 10.1

FIRST AMENDMENT TO THE CME GROUP INC.

EMPLOYEE STOCK PURCHASE PLAN

This First Amendment (this “First Amendment”) amends the CME Group Inc. Employee
Stock Purchase Plan (formerly known as the Chicago Mercantile Exchange Holdings
Inc. Employee Stock Purchase Plan and hereinafter, the “Plan”). All capitalized
terms used but not defined herein shall have the meanings assigned to those
terms under the Plan.

 

1. Pursuant to Section 19 of the Plan, Section 6.a of the Plan is hereby
restated in its entirety, as follows:

a. Subject to the provisions hereof, a Participant may, in accordance with rules
and procedures adopted by the Committee, authorize a payroll deduction of any
whole percentage from one percent to ten percent of such Participant’s annual
base salary each pay period (the permissible range within such percentages to be
determined by the Committee from time to time). A Participant may increase or
decrease such payroll deduction (including a cessation of payroll deductions) at
any time, by filing a new authorization form with his or her Employer. All
payroll deductions made by a Participant shall be credited to such Participant’s
bookkeeping account under the Plan. Notwithstanding anything to the contrary set
forth herein, in no event shall the amount of a Participant’s payroll deductions
used to purchase Shares hereunder for any Purchase Period exceed ten percent of
the Participant’s annual base salary paid during the Purchase Period, measured
based on the annual base salary at the rate in effect on January 1 of the year
in which the Purchase period commences.

 

2. The terms of the Plan, as amended hereby, are confirmed in all respects and
remain in full force and effect.

 

3. This First Amendment is effective as of May 6, 2010.